DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
No Oath/Declaration submitted.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Microelectromechanical Force Sensor Having Strain Transfer Layer Arranged On Top Side Of Sensor Die
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, claim lines 1-2, the claims recite “wherein the at least one mechanical anchor is configured to directly attach to an external surface”.  However, it is unclear to one having ordinary skill in the art to identify which external surface applicant is referring to. The external surface of what element? The disclosure fails to point out exactly what an external surface is. Absent further clarification explaining what the Applicants means by “the at least one mechanical anchor is configured to directly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brosh et al. [herein after Brosh] (US 2016/0332866).
Regarding claim 1, Brosh discloses a microelectromechanical (“MEMS”) force sensor, comprising: a sensor die (113) configured to receive an applied force (F), wherein the sensor die (113) comprises a top side (113, is the Top) and a bottom side (113, Base) opposite thereto, at least one strain sensing element (119) arranged on the sensor die (113; ¶0042, lines 2-5), wherein the at least one strain sensing element  (119) is configured to convert a strain to an analog electrical signal that is proportional to the strain (¶0032, lines 7-9), a strain transfer layer arranged on the top side of the sensor die (113; 0041, lines 10-13), wherein the strain transfer layer is configured to transfer the strain to the sensor die (113; ¶0042, lines 2-9), and at least one mechanical anchor (121) arranged on the bottom side of the sensor die (113; see annotated Fig. 14 below).

    PNG
    media_image1.png
    495
    811
    media_image1.png
    Greyscale

Regarding claim 2, Brosh further discloses the at least one mechanical anchor (121) being configured to directly attach to an external surface (111).
Regarding claim 3, Brosh further discloses the at least one strain sensing element (119) at least partially overlaps with the at least one mechanical anchor (see annotated Fig. 14 above).
Regarding claim 4, Brosh further discloses at least one mechanical anchor (121) and the at least one strain sensing element (119) are electrically coupled (¶0042, lines 2-9).
Regarding claim 5, Brosh further discloses the strain transfer layer extends entirely over a top surface (113 is the Top) of the sensor die (113) and wraps around an edge of the sensor die (see annotated Fig. 14 above). 
Regarding claim 6, Brosh further discloses the strain transfer layer is coextensive with a top surface of the sensor die (¶0042, lines 2-9).
Regarding claim 7, Brosh further discloses the strain transfer layer extends only partially over a top surface of the sensor die (¶0042, lines 2-9).
Regarding claims 8 and 17, Brosh further discloses the strain transfer layer is formed of a material softer than silicon (¶0042, lines 5-9, and flexure 117).
Regarding claims 9 and 18, Brosh further discloses the strain transfer layer is formed of a material harder than silicon (¶0042, lines 5-9, and flexure 117).
Regarding claim 10, Brosh further discloses the at least one strain sensing element (19) being formed of a piezoresistive material (¶0042, lines 1-5).
Regarding claims 11 and 14-15, Brosh further discloses at least one strain sensing element (19) being formed of a piezoelectric material (¶0042, lines 1-5).
Regarding claim 12, Brosh discloses microelectromechanical (“MEMS”) force sensor, comprising: a sensor die (113) configured to receive an applied force, wherein the sensor die (113) comprises a top side (113, is the Top) and a bottom side (111) opposite thereto, at least one strain sensing element (19) arranged on the sensor die (113), wherein the at least one strain sensing element  (19) being configured to convert a strain to an analog electrical signal that is proportional to the strain (¶0032, lines 7-9), a strain transfer layer that is disposed on the bottom side (111) of the sensor die (113, ¶0041, lines 10-13), wherein the strain transfer layer being configured to transfer the strain to the sensor die (113, ¶0042, lines 2-9), and a protective layer (112) that is being disposed on the top side (113 is the Top) of the sensor die (113).
Regarding claim 13, Brosh further discloses an electrical connector (121) arranged on the strain transfer layer (¶0041, lines 10-13), wherein the at least one strain sensing element (19) and the electrical connector (121) are electrically coupled (¶0042, lines 2-9).
Regarding claim 16, Brosh further discloses a bonding wire (112), wherein the protective layer covers (116) and protects the bonding wire (¶0033, lines 3-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855